Title: To James Madison from Tobias Lear, 11 December 1801
From: Lear, Tobias
To: Madison, James


					
						No. 18.
						Sir,
						Cape Francois Decr. 11h. 1801
					
					I had the honor to write to you on the 25th. ultimo by the Brig Clarissa, Capt. Crisswell, viá Phila. and a duplicate by the Schooner Eleanor, Captn. Wickham viá Baltimo. since which nothing of moment has occured here excepting the accounts of peace between France &c. and Engd.  This has caused a total suspension of business—and we wait with anxiety the official account from France, and the determination of that Governmt. respecting this Island.  The Governor is at Port Republican, and my tour thither has been delay’d in consequence of this late news.  I shall do nothing now, until we know the event of the peace as it relates to this Island.  Shd. the French come here in force, with a declaration that they will subject the people to their former State, the consequences, I fear, will be dreadful.  Should they conduct with moderation in their demands and proceedings, I presume there would be no convulsion.  I shall wait the event, and hold myself in readiness to do everything in my Power for my fellow Citizens here.  In the meantime, I shall hope you will receive, in the U. States, information respecting the determination of France respecting this Colony—and send me instructions predicated thereupon.  With sentiments of the highest respect & the purest Attachment I have the honor to be Sir, Your most obedt. Servant
					
						Tobias Lear.
					
					
						P.S.  I take the liberty to put under cover to you a letter for M. Pichon, as it might not pass in safety if directed to him.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
